DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on April 4, 2022, the rejections of claims 1-7 under 35 U.S.C. 103 as stated in the Office Action mailed on January 5, 2022 have been withdrawn.

Reason for Allowance
Claims 1, 3-6 and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the spacer structure comprises a concave sidewall adjacent to the S/D epitaxial structure, and wherein a ratio of a lateral distance between a first point on the concave sidewall farthest from the S/D epitaxial structure and a second point on the concave sidewall closest to the S/D epitaxial structure to a width of the spacer structure is between about 0.06 and about 0.33.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 3-6, 21 and 22 depend from claim 1, so they are allowed for the same reason.
The examiner’s statements of reasons for allowance of claims 8-20 were given in the Office Action mailed on January 5, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 16, 2022